Citation Nr: 0614796	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  99-14 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an anxiety disorder.


INTRODUCTION

The veteran had active service from May 1978 to November 
1982.

The matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (AOJ) 
in Oakland, California.  

Review of the claims folder reveals that the California 
Department of Veterans Affairs represented the veteran in 
this matter during the period of time that he resided in 
California.  However, during the pendency of this appeal, the 
veteran moved from California to Arkansas.  As a result, it 
appears that the veteran's appointment of the California 
Department of Veterans Affairs is no longer in effect (nor is 
a copy of the original appointment in the claims folder).  
The Board attempted to clarify the matter of representation 
with the veteran by way of a March 2006 letter.  As the 
veteran did not respond, the Board considers him 
unrepresented in this matter.  

The Board remanded this matter to the Appeals Management 
Center in September 2003 for further development.  That 
development has been completed to the extent possible and the 
case is now again before the Board for appellate review.  


FINDING OF FACT

The medical evidence does not demonstrate that a chronic, 
acquired psychiatric disorder was present during service or 
is causally related to any incident of service.


CONCLUSION OF LAW

A chronic, acquired psychiatric disorder, including an 
anxiety disorder, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1132, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

VA's Duty to Notify:

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the well-grounded claim requirement and describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify in this case by means of a 
January 2004 letter from the AOJ to the veteran.  This letter 
informed the veteran of the evidence required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  In addition, the AOJ's January 2004 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 483.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

In Pelegrini, supra, the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to VCAA enactment.  However, the 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, this claim has been pending since 1998.  
Following a remand by the Board in September 2003, the AOJ 
sent the veteran a letter in January 2004, which informed the 
veteran of the information and evidence that was required to 
substantiate the claim and the respective duties that the VA 
and veteran bore.  The claim was then readjudicated by the 
AOJ by means of a SSOC of March 2005.  A copy of the SSOC was 
mailed to the veteran at his last known address of record and 
he was given 60 days to respond.  No response was received.  
Hence, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the action taken by 
VA has essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA's Duty to Assist:

The AOJ also satisfied its duty to assist in this case.  Of 
record are treatment records from Mather Air Force Base 
/Sacramento VA Medical Center (1997), the Reno VA Medical 
Center (March 1998), Dr. Halverson (1992 to 1993), 
Buenaventura Medical Group (January to August 1986), and 
Ventura County Medical Center (February 1996).  

The AOJ requested and received the veteran's available 
service medical records.  In 1999, the custodian of the 
records advised that all records had been sent and that an 
additional microfiche was being sent.  The microfiche is of 
record, but contains no pertinent information.  In an April 
1998 statement, the veteran reported that he was treated at 
March Air Force Base (AFB) from 1982 to 1983.  In April 2002, 
VA specifically requested any records of treatment from March 
AFB from January 1982 through January 1983.  The custodian of 
the records reported that a search was conducted but no 
records were located.  In that regard, it is noted that 
previously on file in the claims folder are the veteran's 
service medical records from March AFB that are dated from 
June 1980 to November 1982 (the veteran was discharged from 
service in November 1982).  

Pursuant to 38 C.F.R. § 3.159(e), the AOJ is to notify a 
claimant if VA is unable to obtain relevant Federal records 
and explain VA's efforts to locate the specified Federal 
records, a description of any further action VA will take on 
the claim and provide notice that the claimant is ultimately 
responsible for providing the evidence.  The Board cannot 
find any notice that fully complies with the requirements of 
38 C.F.R. § 3.159(e) in the claims folder.  However, the RO 
did notify the veteran, in the supplemental statement of the 
case dated in March 2005, that no additional records were 
located at March AFB.  Moreover, the veteran stated in May 
1998, in the same document where he referenced treatment 
records dated from 1982 to 1983 at March AFB, that he would 
attempt to obtain records himself to provide to VA.  In 
August 1998, the veteran again reported that he was 
"securing additional medical evidence from medical providers 
that treated me for my anxiety disorder since separation."  
However, the veteran did not ultimately submit any medical 
records for March AFB dated from 1982 to 1983.  In light of 
the above, any error in not providing notice to the veteran 
of the inability to find records dated from 1982 to 1983 at 
March AFB in this case is harmless and no purpose would be 
served by remanding the case for notice to be provided.  

Regarding other treatment records, it is noted that the 
veteran did not complete and return the enclosed blank VA 
Form 21-4142s, Authorization of Release of Information, 
forwarded with the AOJ's July 1999 letter and mailed to him 
immediately after he filed his Form 9 to the address listed 
on that document.  In May 2002, the RO again sent the veteran 
blank VA Form 21-4142s requesting his authorization to obtain 
medical records pertaining to treatment for a psychiatric 
condition from Ventura Mental Health Service and Ventura 
Medical Center (the veteran notified VA by way of a May 1998 
statement that he was treated at these facilities).  The 
veteran also did not return completed VA Form 21-4142s that 
were sent to him by the Appeals Management Center in January 
2004 in an effort to assist him with the obtainment of 
medical records from Ventura Medical Center, Ventura County 
Mental Health Services, and Kings View Tuolumne County Mental 
Health.  Since the veteran did not provide completed VA Form 
21-4142s, there is nothing further VA can do at this time to 
assist the veteran in obtaining this evidence.  See 38 C.F.R. 
§ 3.159(c)(1).  

The Board further notes that the veteran was advised by a 
letter dated in November 2004 of the need for a VA 
examination.  The scheduled examination for this condition 
was not attended by the veteran on December 9, 2004, at the 
VA Medical Center (VAMC) in Little Rock, Arkansas.  On 
December 10, 14, and 16, 2004, the veteran was called by VAMC 
personnel and voice messages were left asking him to call the 
clinic, but no return calls were received.  The veteran was 
advised by letter on December 16, 2004, of his failure to 
attend and asked to call the clinic office if he believed 
this entry to be in error.  The letter was not returned as 
undeliverable.  VA rescheduled the veteran for a February 17, 
2005, examination and notified him by letter.   The veteran 
did not appear at the examination and the letter of 
notification was not returned as undeliverable.  

In its earlier review and 2003 remand, the Board determined 
that a VA psychiatric examination was necessary.  VA did 
everything in its power to schedule such an examination, and 
keep the veteran apprised of the ongoing review.  Pursuant to 
38 USCA § 5107(a), a claimant has the responsibility to 
present and support a claim for benefits, except as otherwise 
provided by law.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential to obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996).  In 
situations where a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655(b).  In light of 
the above, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claim.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a determination on the merits.   

Service Connection

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence of record.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show, with respect to the issue on appeal.   

The veteran contends that he suffers from chronic anxiety 
attacks that originally began in service and that have been 
continuously treated since then.  The condition is manifested 
by sweating, tight muscles and a feeling of uneasiness.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
psychosis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A single August 1981 treatment note in the veteran's service 
medical records reflects an assessment of fatigue after he 
complained of being tired, but he was otherwise asymptomatic, 
for the past two months.  There was no reflection of an 
anxiety disorder or a psychosis in his service medical 
records.  Similarly, his 1977 induction physical reflected no 
psychiatric concerns.  On the medical history form completed 
by the veteran in conjunction with separation from service, 
he noted that he did not know if he had frequent trouble 
sleeping, depression or excessive worry and nervous trouble 
of any sort.  The 1982 separation examination indicated the 
psychiatric evaluation was normal.  

In March 1998, the veteran filed a claim seeking service 
connection for chronic anxiety attacks.  The medical evidence 
of record reflects diagnoses of anxiety depression in January 
1986; anxiety syndrome in August 1986; generalized anxiety 
disorder in October 1997; alcohol abuse, rule out anxiety, in 
March 1998; and chronic anxiety in December 1992.  

While the veteran does presently have a psychiatric disorder, 
diagnosed as an anxiety disorder, and he has reported that 
this disorder had its onset in service, none of the medical 
evidence of record contains an expert medical opinion linking 
a chronic psychiatric disorder to service.  Moreover, the 
post service medical records reflect that the veteran 
reported in most instances that stress at work or about work 
caused his anxiety.  In the treatment notes from Buenaventura 
Medical Clinic, dated from January to August 1986, the 
veteran reported "a lot of anxiety and tension about job, 
money, marriage."  In the February 1996 treatment notes at 
the Ventura County Medical Center, the veteran claimed he was 
experiencing anxiety and nervousness due to occupational 
problems.  He stated that he was experiencing stress at work 
since having a series of confrontations with the company 
owner's boyfriend.  He reported numerous incidents and some 
fights with the boyfriend.  No mention was made of military 
service at that time.  However, in October 1997, the veteran 
did report that his symptoms began in service.  The VA mental 
health provider diagnosed generalized anxiety disorder but 
did not relate the condition to service.  

While the veteran contends that his anxiety attacks began in 
service, the Board notes that the veteran was seen on one 
occasion in service for fatigue and there was no indication 
either in the service medical records or on his separation 
medical history that the veteran had anxiety attacks or 
diagnosed anxiety disorder.  Accordingly, the Board concludes 
that an anxiety disorder was not present during service, and 
that there is no evidence of a psychosis within the first 
year after active duty as required for presumptive service 
connection.  The first reported post-service medical 
treatment for a psychiatric disorder is not until 1986, four 
years after the veteran's discharge from service.  

Further, there is no competent medical evidence linking any 
current psychiatric disorder to active duty service.  
Although the veteran contends that his current psychiatric 
disorder resulted from his military service, he, as a layman, 
is not competent to give a medical opinion on diagnosis or 
etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran is competent to testify as to the 
symptoms he had in service and post service, but he is not 
competent to provide a diagnosis.  

Regarding continuity of symptomatology since service, the 
United States Court of Appeals for the Federal Circuit has 
determined that a lapse of time, such as in the present case, 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Even if it is assumed that a psychiatric 
disorder was present as early as 1982, the post-service 
medical records do not demonstrate continuity of 
symptomatology, as the first medical evidence documenting a 
psychiatric disorder appears several years after service.  

As noted above, no medical professional has provided an 
opinion to the effect that the veteran's anxiety disorder was 
present in service or that the veteran has such a disorder 
that is otherwise of service origin.  There is no evidence 
that the veteran has or ever has had a psychosis.  The Board 
accords this negative evidence great probative value.  The 
veteran, as a layman, is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Espiritu.

In this case, the weight of the credible evidence does not 
demonstrates that an anxiety disorder began during the 
veteran's period of active duty and nor is it shown by 
competent medical evidence that such a disorder to have been 
caused by any incident of service.  Accordingly it is 
concluded that the psychiatric condition at issue was neither 
incurred in nor aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection 
for an acquired psychiatric 

(Continued on following page)


disorder, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an anxiety disorder is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


